THE COURT.
The defendant appealed herein from an interlocutory decree of divorce granted to the plaintiff. The respondent filed in this court a written confession of error, in that the findings are wholly insufficient to support the judgment appealed from, and moved this court, upon notice, for an order reversing the judgment appealed from. Both parties agree that the findings are insufficient to support the judgment, for the reasons indicated in the opinion of the district court of appeal in McKannay v.McKannay, 68 Cal.App. 709 [230 P. 218]. The appellant, while agreeing that the judgment appealed from must inevitably be reversed because of the insufficiency of the findings, urges that this court should retain the appeal for the purpose of determining other questions of law involved therein. It is apparent from the showing made upon the hearing of the motion that some of these questions could not be determined upon the state of the record which would be presented upon this appeal, and that others of them would not be necessary to be determined herein, for the reason that they would not be likely to arise upon a retrial of the action. The granting of the motion at this time will obviate the heavy expense and long delay incident to the preparation and printing of transcript and briefs, and it is therefore ordered that the motion be granted and the judgment is reversed. *Page 264